Exhibit 99.1 YEAR END TAX PLANNING INFORMATION We prepare our financials on a GAAP basis to report in our SEC filings – 10Q, 10K, and the earnings releases, using our fiscal year, which ends September 30.Our tax returns, however, are on a calendar year and are prepared with tax accounting methods which are different from GAAP accounting. Several items, such as depreciation of plant assets and amortization of start-up expenses, create “timing differences” between the GAAP financial statements and the tax returns. Tax depreciation is on a significantly accelerated schedule during the early stages of our operations, which has decreased taxable income compared to GAAP income.After 2013, however, the tax depreciation deductions will decrease significantly, by nearly $10 million. In spite of the accelerated depreciation and the GAAP loss for the year ended September 30, 2013, calendar 2013 taxable income will be positive because the fourth calendar quarter 2013 is expected to be profitable compared to the fourth calendar quarter 2012, during which we had a significant loss. The following are a few reminders regarding 2013 expected tax considerations: ●
